457 F.2d 811
UNITED STATES of America, Plaintiff-Appellee,v.Joe Willie MORGAN, Defendant-Appellant.
No. 25680.
United States Court of Appeals,Ninth Circuit.
Feb. 25, 1972.Rehearing Denied March 28, 1972.

Michael H. Young, San Francisco, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Chief, Criminal Div., Thomas M. Coffin, Kevin J. McInerney, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, HAMLEY and ELY, Circuit Judges.
PER CURIAM.


1
The judgment of conviction in this case involving the smuggling and transporting of heroin into the United States is affirmed.


2
The heroin was actually carried across the border from Mexico into the United States in the underpants of one Janice High, who was accompanying Morgan at the time.  Mrs. High testified for the government, and two witnesses corroborated portions of her story.  There was nothing inherently improbable about her testimony.  There was an adequate showing of knowledge.


3
Morgan asserts here that the search of Mrs. High which produced the heroin was improper because he says the customs man lacked "a real suspicion."  Assuming, arguendo, that the search of Mrs. High was illegal, Morgan made no motion to suppress the evidence produced by the search, and he voiced no adequate objection at the time the heroin was received in evidence.  The objection made here for the first time, under the circumstances of this case, comes too late.